Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENT
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Nicole D. Kling on 02/10/2021.

Amendment to Claims
(i).Claim 21 is replaced by the following:
21. An engineered interferon protein comprising a first domain comprising the sequence of SEQ ID NO: 18, except for one or more substitution mutations selected from the group consisting of L30A, R145A, M149A, E59A, H58A, and R150A, wherein said engineered interferon protein binds to interferon receptor.  

(ii). Claim 24, in line 1, replace “claim 211” with -- claim 21 --. 
(iii). Claim 25, in line 1, replace “claim 211” with -- claim 21 --.
(iv). Claim 26, in line 2, replace “a further domain” with – a second domain --.
(v). Claims 27-29 are replaced by the following:
27. The engineered interferon protein of claim 26, wherein the first domain and the second domain are connected by a linker. 

29. The engineered interferon protein of claim 27, wherein the linker connects the C-terminal end of the first domain to the N-terminal end of the second domain.

Conclusion
Claims 20, 21, and 24-45 are allowed. 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.

Primary Examiner, Art Unit 1646                                                                                                                                                                                                        
February 12, 2021